OFFICE               OF THE ATTORNEY GENERAL                        OF TEXAS
                                                                 AUSTIN




               Eoaamb~o J4owfr ir.limaelI
               COuaOJ A88amO~ ., ‘:’
                                   .’
                                    t
               Cherokee Coutity
               Rusk, 2ous    ..I:.        .
                       : ,:: :
               Dek          &r                       :' :    ;

                                                ..




                                                                   Oi   88id;   SCJMto   Bill   HO.    230 provide8 a8

                                                            firm OC o$X'~P8tiOn 8h811
                                                '"NO&b8r;Otl,                                              i&El’-
                            ate or 08~86 to be opereted in theState of Toxa8,
                            any emergency ambulanae, publio or prltate,~or
                            any other rehiole oonbonly used Sor the tratrs-
                            pOrt8tiOn   or onavsyanes  of the rick or Injurea?,
                            without flrrt    sacurlry 3 permit therefor from the
                            State Board of Health an hereinafter provided.”




,“,,   ,-.-,    _“._   _^    “<   L^.,_-_..--           -   ---.   --
                                                                                        860

Eonorrblo XwrI8                U. lia88ell,pago 2


              The lbOv@ QUOted 8WtIOli 8Ot8 forth tha tmO8 or
obrrer      of vohiO1*8 VIthIn tba put?vIovOf th8 bill under dir-
oU88lon.      The opwatorr of a nylmsgwwf pub110 oppprivate
lmbulMo.8 or any Other tohI         ooamonly ured for the tr8nr-
gortatlO8     OF WWOmnOO    Of the 8iOk OS injUF.d  mU8t fti8t
8bOUPO the prerOrIb8d p8rlit b&Or8 OglMting        8UOh VOhiO1.8
la thI8 SULO.. 'ItOur    4uory I8 rhothor 8n lmbulaaeo rhloh p-8
to ma kno    8 lm8rgenof oallr 00888 wIthin the provIrion8 0r
Sonat.    Bill Ilo,230. YOU &to 0~088.6       the Opinion 8uoh
nOIl-SMrgOM~ iDbUhtl@e 18 Vithi~~the 8OOp. Of the bill’8
DrOVi8iOltl    Wit   i8 8 ‘V&lOlO  O-tit     u8rd fOr tho traZ&8.
portatlon or oonvs~anoo 0r the rlok or Iajur*d."
                   it. MO    of the ODbiOtl that itl8OfSP a8 the Sat lD-
plier,       th.     VehiO1.8   wIthIn it8 pUrvIMl MO there U8dd in emor-
 gMOiO8.           lie rar th18 aftrr   referring to she hi8tOrr OS the
p888agO Oi the Aot. We h8v0 88arOh.d the legi8htiVO  jOW~18
and have found that at one rtage Or the bill'8 -88am, them
var no asatlon of ltaergeno~l8bul8aoe8; b? lm8ndnnt ldOpt8d
 in the EOUM             Of   R~~O8MtatiVB8       the   Word    OW~~OlWDJ’   WI8   a-
 sertdd before *8mbulanoe'In 2eotIon 1 of the bill. Thlr In
 8 rather uzmguIvooa1 mannor a;8010808 that It va8 th8 lnten-
 tlon OS the &&8l4tUN    that the Aot 8pp11.8 to lMer2eaay u-
 bulaaoe8.
                   No SF0
                      a180 oi the opinioa that “8n7 other vehiolr
 00t88t0nl~
          Mod      iOr the traMpOrtatIO&IOP oawo~noe Of th0 8IOk
  or Injured” I8 ulthla th8 lmergenoy oatrgory. The o8ptIon of
‘-8 bU   18. S paP* thbreof  8lld 18 giVM the MU   @ifOOt 88 if it
 lia8 In     the body of the bill.              Ml88o~r1,     eta., Sly. Co. va
 &Ih8fiOj,         105 TM.        x44,   1%   se we 883.      It 18 slItaJ8 PrODOr
 In tho oonrtruotlan Of 8 l8v to rarer                      to the oaptlon ltor ex-
 plMatiOil   Md it  18 equally pOrEti88abi8 in the OOa8trUOtiO~
 of the 08DtiOti to refer to thq body ot the Aot.    City of AUrtin
 v. MuCall, 95 Tex. 575, 68 9. V. 791. Th8 ma80a ve refer to-
 the 8boto rulrr of ooMtruotIoD and alto the lUthorItI88.Fa
 8upport   thereof, I8 that the oaptloa In psrt to Senatr Bill
 810.230 re8d8t "An Aot rrgulating pub110 8nd pl'iV8tO am@-
 g8JlOyarbU&LJiO88ODWated in th. St8tO Of 28x88. . .@; th8re
 18 no wntion of "any other v8hIo18 008U8~y U8@d iOl'the
 tranrportatlonor oonv8y8no8 of th8 810k or lnjured.g Thdr
 It oould be argued that th8 tit18 of the Aot doe8 not give
 8UffiOi8nt tlOtiOeOf it8 9FOV181OM 8nd therefore th8 plOPI-
 8iOM not inoluded    La the title rhould be 8trlok8n. S8r Bitter
                                                                   ‘861.


Honorrbt   NOW18 w.    &88011, 9190 )


v. Bexar Countr, 11 3. V. 26) 163 (Co% A~JP.)J ~8thld          Coua-
ty ve Ford, 23 2. U. (2d) & 6. It h8 been the gene-1 polloy
or the oourt8, howover to oonrtrue liberally th8 ocrption 0r
8D AotJ ve think by 8 kral        ooa8tauotIoa of oonrlderlng    the
08DtiOltMd the bodf Of the 8Ot together, ambulanoer 88 U8ed
In tho tit10 IUAI 8mbululoe8 or other VOhiOl.8 U8ed for 08rrp
Ing the rick or Injured, but in oonstruiztgthe body of th8 Aot
vlth th. tith,     88bUlUW.8   0 th.8. OthoF VOhio1.8 UP0 Of the
           .typo8.
lmo r g o no  y      F o ra alxARplO of thi8 r-8tl’UOtiOR   ve re-
for you to the oaw of CmOnV88lth        1~. Co, v. Finegold, 183
9. Y. 83s.    We are thrrrforo of tho oplnlon t&t bl oonrtru-
lng the title 8nd bady of Senate Bill go. 230 togothor 3n order
t0 Ei8OOrt8inthe iJitOIlt;On Of the bgi8btIlPe      8nb $0 8U8taill
ths Dl’OVi8iolr Of the bill reforrlng 80 othor vehloler be8ide8
lmbulanoe8, the ‘oth8r vehloler oommonl7 u8ed fa the tr8n8-
portation or oonveymce of the 8IOk or Injured" lre tho8o u8ed
for lMrgMeIe8.

            After   ve have rerohed the foregoing owolu8I0n, the
qUe8tiOn   iWile 88 to Vhat the &gi8htUPO      amat by “eaergency.”
The bill doe8 not oontain any definition OS or direatfon a8 to
vhen an e?UrgeaOy lXi8t8J hovever, VO do not think th18 Onri8-
8iOlkOn the pl’t  Of the kgi8l8tW@   OrOSt.8 any Invalidation
OS the bill, for It rould be llmo8t Impo88lble to 8trte in a
lav every oondltlorror ret of oIroum8t8noerfxm vhloh 8n emr-
genoy might be uld to lrI8e or exlrt.      In other vord8, the
rtatute will Indloate th8  goner81 pollo~ and leave the en-
foroement and lpplioation  to the dBhi8tr8tiVe     OffiOer8. COP
‘traotC8rtage Co. vr WorrI8, 59 F.. (2d) 537.
            The general p0110~ IndIo8ted by Senste Bill No. 230
18 t0   lhAtltJ~the 8afOtJ Of th8 PUbliO who rid. fn lmb dM O.8
and to aOOOmDli8h thi8 end the bgi8latUrO pr88OrIb84 that
oertaln squlpment be carried In the ambul8norr and that
lrarned lttend8nt8 looompany each vehlole vhloh 008~8 vlth-
in the DUPViOV Of thi8 bill. An emergemay 18 tran8Itory In
0haraoterJ  that 18, It may arlrr Or oba8e rt any aownt vlth-
out notioe. A8ruming conveyance OS the Injured or 8IOk to
and from the hOrpitel8 I8 not ordlnarlly 8n emergenOyJ OirOum-
stance8 unforeseen oould arlre rnd often do vhloh would cause
or change the 8ItuatIon to one of an lmergenoyJ one vhioh the
presoribsd requIrennat.8 of thI8 bill would porsibly eah8nOe
the 8ttfOtpof the perron conveyed. Furthermore,carrying    per-
sons to the hO8pital are most often done in Case8 Of cmergenOie8.
     Honorable
             Yorrlr U..lk88011, page 4


     In'vlev of th8 faOt 8n operator Burt determine whetheror aot
     ho will o p er a lB8rgeno~8mbu~aaoor befOr ho undert8ker to
                      to
     perform 8t 811, Ye do not oonoelrs hov he 8ui fararve or look
     into the future and rtate be vill not u8e hi8 VehIole In lwr -
     genoie8, for he I8 unable to Sorotell or.pophe8J when 8 non-
     emwgono~ a*11 will tr4n88It into uk emergona~ RI88IO&         Thor+
     fore,80 84 one vIl1 not ~80 hi8 *Oh%010on emergeno~ 08118
     inVOlVO   $00 -4  OOtttitl&MOiO8    iSO8 8 pFO8~8tiV@ ViOvgoint,
     and  tf 8Wb 8 8t8tvBbSLt would l?OliOVO   8llO,peX'8tOS$'FOB8OOU1-
     Ing 8 permU, the 8pIrIt of the law would be~defe8tod uul Itv
     purpottenot lehleved.
               It 18 therefore the OpiniOlAOf thir deportment th&
     your que8tIoo be anevered in the afrirtimtivs.

              PPROVXD OCT 22, 1943              Very truly   your8
                                          ATTORHBY
                                                 OE2PUt OF TEEUS

A-         3Il?ST &3SISTJ,T               a    AadL&M~
           AZToRmY GZCiTE&L
                                                    Robert 0. Kooh
                                                             A88irtMt
     ROKtdb